DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 4, 118-130 and 164-173 are pending and subject to examination in this Office action.  Claims 2, 5-117 and 131-163 have been canceled.

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 4 March 2022 is acknowledged.  As best understood, the traversal appears to be on the grounds that unity of invention is present with respect to independent claims 1, 131 and 148.  In this regard, the Examiner notes that Applicant canceled independent claims 131 and 148 in the noted reply.  Thus, Applicant’s arguments are not germane to unity of invention analysis, as only one independent claim is now pending and subject to examination.  Moreover, Applicant has not specifically challenged the basis for lack of unity of invention set forth in the restriction requirement (see pp. 4-5 of the restriction requirement).  Applicant’s traversal is misdirected.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 10 March 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  To expedite prosecution, the Examiner has cited the foreign patent documents that were not provided (or not completely provided) by Applicant.
The information disclosure statement (IDS) submitted on 12 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Specification
The disclosure is objected to because it solely refers to metric (S.I.) units of measure in numerous locations without a parenthetical reference to the equivalent English units.  See MPEP 608.01(IV).  Applicant is encouraged to bring the present disclosure into conformance with prevailing U.S. practice.

Claim Objections
Claim 129 is objected to because it refers to metric (S.I.) units without a parenthetical reference to the equivalent English units.  Applicant is encouraged to bring this claim into conformance with prevailing U.S. practice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 118-130 and 164-173 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 (3rd limitation), “a body comprising a shaft” is recited. The structural cooperative relationship with respect to the body and the other claimed subject matter is unclear.  In this regard, is the body required to be positioned between the first and second attachment systems?  Clarification is requested.
Regarding claim 1 (wherein clause), given the use of the word “or”, it is unclear as to how one of the shaft or sheath are slidable relative to each other.  In this regard, it appears that this limitation should be amended to require that “the shaft and the sheath are slidable relative to each other”.  If not, clarification is requested.
Regarding claim 118, the phrase “a portion of the shaft” recited.  Is this portion the same as or different from the previously recited portion of the shaft?
Regarding claim 121, the relative term “generally” is recited, which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this regard, the Examiner suggests deleting this relative term.
Regarding claim 122, the term “the device” lacks proper antecedent basis.
Regarding claim 129, the relative term “+/-” is recited twice, which renders the claim indefinite.  The term “+/-” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this regard, the Examiner suggests deleting this relative term.
Regarding claim 130, the phrase “and/or” is recited, which renders the claim indefinite.  In this regard, the Examiner suggests utilizing the Office’s preferred verbiage of “at least one of A or B” in lieu of “and/or”.
Regarding claim 166, the phrase “a variety of different forms of lateral support bracing” is recited.  It is unclear as to what structure is encompassed by this claim language.  Moreover, this claim language appears to be an attempt to claim lateral support bracing that is not disclosed in the written description.  Therefore, the Examiner suggests canceling this claim.  Otherwise, clarification is requested.
Regarding claim 170, the word “their” is recited.  To what previously recited structure is this word referring?
	Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 118-130 and 164-173 are rejected under 35 U.S.C. 103 as unpatentable over Evans (U.S. Patent Application Publication No. 2016/0251845), in view of McRorey (U.S. Patent No. 2,115,824).
Regarding independent claim 1, as best understood, Evans describes an adjustable partition wall bracket comprising:
a first attachment system (40) to attach the bracket to an upper surface of a partition wall (Figs. 7-12);
a second attachment system (15) attached to lateral support bracing (16) to attach and laterally restrain the bracket to an upper structure within a ceiling cavity (Figs. 7-12);
a body comprising a shaft (unlabeled upwardly directed fastener similar to 24; ¶ [0102]) and a sheath (20), the sheath comprising a hollow region to slidably receive a portion of the shaft therein (Figs. 7-12).
Evans does not appear to expressly describe that the shaft or the sheath are slidable relative to each other to automatically adjust the bracket to accommodate vertical displacements between the wall and the upper structure.  As evidenced by McRorey, it was old and well-known in the art to provide a shaft (8) and sheath (18) that are slidable relative to each other to automatically adjust the bracket to accommodate vertical displacements between the wall and the upper structure (Figs. 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a shaft and sheath that are slidable relative to each other to automatically adjust the bracket to accommodate vertical displacements between the wall and the upper structure to thereby automatically maintain a firm and level surface, as taught by McRorey.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Evans as modified by McRorey results in the claimed invention.

Regarding claim 3, wherein the shaft is longer than the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 4, wherein the shaft comprises an extension portion, which is receivable within the hollow region of the sheath, and an attachment portion; and the sheath comprises a stabilising portion and an attachment portion; and wherein the extension portion of the shaft is longer than the stabilising portion of the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 118, wherein a portion of the shaft is slidably received within the hollow region of the sheath to move longitudinally within the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 119, wherein the shaft is slidable from a position in which a majority portion of the shaft is positioned below a top of the sheath, to a position where a majority portion of the shaft is positioned above a top of the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 120, wherein the lining member is a lining sleeve provided on at least a portion of the shaft and comprises a coating on an exterior surface of the shaft (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 121, wherein the hollow region of the sheath extends from a first end of the sheath to a second end of the sheath to form a tubular sheath comprising a circular cross-section and wherein the shaft is a generally cylindrical (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 122, wherein the bracket comprises a biasing member to bias the device towards a neutral, installation position (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 123, wherein the partition wall comprises a head track, and the first attachment system attaches to the head track (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 124, wherein the lateral support bracing comprises one or more lateral support brackets or tension member restraints to attach to the upper structure to restrain lateral movement of the partition wall (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 125, wherein the sheath comprises a first end and a second end, wherein the first end of the sheath is attachable to the first attachment system (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 126, wherein the shaft comprises an attachment portion located at or near an end of the shaft for engaging with the second attachment system (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 127, wherein the sheath is slidable from at or near a first, lower end of the shaft to at or near a second, upper end of the shaft (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 128, wherein a stop is provided at or near a second end of the shaft to limit movement of the sheath along the shaft (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 129, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the shaft as claimed to provide for the desired amount of movement.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions has not clearly been established in the present record via objective evidence.

Regarding claim 130, further comprising a removable locking member extending through the shaft and/or the sheath to limit downwards movement of the shaft relative to the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 164, wherein a lining member is positioned at least partly within the hollow region of the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 165, wherein the body comprises a first end and a second end, and wherein the first end is attachable to the first attachment system and the second end is attachable to the second attachment system (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 166, wherein the second attachment system is attachable to a variety of different forms of lateral support bracing (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 167, wherein the lateral bracing comprises an angle bracket, a channel bracket, one or more rigid connectors, or one or more tensile member connectors to inhibit lateral movement of the partition wall (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 168, wherein the lateral support bracing comprises at least one rigid connector comprising a horizontal portion for attachment to the second attachment system, and an angled portion for fastening to the upper structure (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 169, wherein the lateral support bracing comprises multiple rigid connectors, each comprising a horizontal portion with an aperture therein, the horizontal portions being arranged to overlay each other with the apertures concentric to receive an end of the bracket body therein (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 170, wherein the rigid connectors are rotatable about their apertures relative to each other and the bracket body (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 171, wherein the lateral support bracing comprises one or more rigid connectors that comprise a horizontal portion for attachment to the second attachment system, and an angled portion that projects from the horizontal portion at an angle of between about 35° and about 90° to the horizontal portion (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 172, wherein the lateral support bracing comprises a pair of opposing rigid or tensile connectors, each comprising a horizontal portion for attachment to the second attachment system, and an angled portion that projects from the horizontal portion at an angle of about 45° to the bracket body (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 173, wherein the shaft or the sheath comprises opposing gripping portions to facilitate gripping of the bracket body by a tool during installation (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635